                  Case2:20-cv-00657-JLR
                 Case  2:20-cv-00657-JLR Document
                                          Document6-1
                                                   7 Filed
                                                      Filed06/02/20
                                                            06/02/20 Page
                                                                      Page11ofof22



 1

 2

 3

 4                                                                      Honorable James L. Robart

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10 LINA KIM,DDS,P.S. individually and on              No. 2:20-cv-00657-JLR
   behalf of all others similarly situated,
11                                                    ORDER GRANTING STIPULATION
                           Plaintiff,                 TO EXTEND TIME TO RESPOND TO
12                                                    COMPLAINT
           vs.
13
   SENTINEL INSURANCE COMPANY
14 LIMITED,

15                           Defendant.

16
                                               I.   ORDER
17
               Based on the Parties’Stipulated Motion to Extend Time to Respond to Complaint
18
     (Dkt. # 6),and the records and filings herein,it is ordered that the deadline to extend
19
     defendant’s time to respond to plaintiff’s complaint is extendedby 30 days,until June 29,2020.
20
               Dated this 2nd of June, 2020.
21

22

23
                                                          A
                                                          _____________________________
                                                          Honorable James L. Robart

                                                                      FORSBERG & UMLAUF,P.
                                                                                         S.
     [PROPOSED]ORDER GRANTING STIPULATION TO EXTEND TIME TO                  ATTORNEYS AT LAW
     RESPOND TO COMPLAINT –PAGE 1                                       901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 2:20-CV-00657-JLR                                        SEATTLE,WASHINGTON 98164
                                                                       (206)689-8500  (206)689-8501 FAX
     2666385 / 447.0003
                 Case
                  Case2:20-cv-00657-JLR
                       2:20-cv-00657-JLR Document
                                          Document6-1
                                                   7 Filed
                                                      Filed06/02/20
                                                            06/02/20 Page
                                                                      Page22ofof22



 1 Presented By:

 2 FORSBERG & UMLAUF,P.S.

 3 By:s/Matthew S.Adams
   Matthew S. Adams,WSBA No. 18820
 4 James E. Horne,WSBA No. 12166
   FORSBERG & UMLAUF,P.S.
 5 901 Fifth Avenue,Suite 1400
   Seattle,WA 98164-1039
 6 Telephone:(206)689-8500
   Email:MAdams@ FoUm.law
 7 Email:JHorne@ FoUm.law
   Attorneys for Plaintiff
 8

 9 KELLER ROHRBACK,LLP

10 By:s/AmyWilliams-Derry
   Amy Williams-Derry,WBSA No. 28711
11 Gretchen Freeman Cappio,WSBA No. 29576
   Ian S. Birk,WSBA No. 31431
12 Irene M. Hecht,WSBA No. 11063
   Lynn L. Sarko,WSBA No. 16569
13 Maureen M. Falecki,WSBA No. 18569
   Nathan L. Nanfelt,WSBA No. 45273
14 Keller Rohrback L.L.P.
   1201 Third Avenue,Suite 3200
15 Seattle,WA 98101
   Telephone:(206)623-1900
16 Attorneys for Plaintiff

17

18

19

20

21

22

23

                                                                 FORSBERG & UMLAUF,P.
                                                                                    S.
     [PROPOSED]ORDER GRANTING STIPULATION TO EXTEND TIME TO             ATTORNEYS AT LAW
     RESPOND TO COMPLAINT –PAGE 2                                  901 FIFTH AVENUE  SUITE 1400
     CAUSE NO. 2:20-CV-00657-JLR                                   SEATTLE,WASHINGTON 98164
                                                                  (206)689-8500  (206)689-8501 FAX
     2666385 / 447.0003
